This is an action instituted by Ellen H. Crosby and her husband by motion to set aside a judgment of the District Court in a tax suit and the order of sale and sheriff's deed based *Page 595 
thereon. A. L. Terry, the purchaser at such sale, answered and asked if the judgment be set aside that he have judgment for the amount he had bid, with interest and costs, and the same be declared a lien on the land. The court rendered judgment setting aside the sale, but gave Terry judgment with lien as prayed for, from which the plaintiffs have appealed.
The facts show that appellants are husband and wife and have been such for more than twenty years, and since July, 1902, have owned in fee the lots in controversy, and have resided thereon and occupied the same as their homestead since that date. On September 5, 1903, the county attorney filed suit in the name of the State of Texas versus unknown owner, J. C. Hutchins and Ellen H. Crosby, in the District Court of Tarrant County, for the taxes, penalties and interest for the years 1900, 1901 and 1902, due to the State of Texas and County of Tarrant. The defendants were cited by publication, no personal service being had on Mrs. Crosby, and her husband, F. L. Crosby, was not made a party defendant in that suit. On July 24, 1904, the court appointed J. C. Smith, Esq., as attorney to represent the defendants, and on that day rendered judgment against unknown owner, J. C. Hutchins and Ellen H. Crosby, reciting they had been duly cited by publication, for $40.60 and costs, and foreclosure of the tax lien on said real estate, and directing an order of sale. On September 3, 1904, an order of sale was issued and levied on the lots in controversy, which, after due advertisement, were sold to appellee Terry for $75.05, out of which said sum the sheriff paid the taxes due and applied the remainder to the payment of costs. The sheriff duly executed his deed to appellee, and the same has been recorded in Tarrant County deed records. No personal notice of the sheriff's levy and sale was ever given to appellants or either of them, and if they had known of the suit or of the levy, they would have paid the amount due and costs and prevented sale. The real estate is reasonably worth $2,500. The sum of $50.70, paid by appellants into court, is sufficient to cover the amount of taxes, interest for one year, and the fees of the county attorney, clerk of the County Court, and sheriff. The total costs to the time of sale were $75.05, the amount bid by Terry. Terry is a traveling man and was not in Tarrant County for some time before filing this action. For the years 1901 and 1902 the land was assessed to unknown owners.
Under these facts the court properly entered a judgment holding for naught the former judgment entered in the tax suit, and the sale to appellee Terry thereunder. Hollywood v. Wellhausen, 68 S.W. Rep., 330; Green v. Robertson, 70 S.W. Rep., 345; Bingham v. Matthews, 12 Texas Ct. Rep., 772. But after having set aside the judgment and sale it was error then to decree in appellee's favor a lien against the land for the amount of his bid at the sheriff's sale. This would be to make appellants pay the costs of citation by publication, the costs of sale accruing after judgment, etc., which in no event could be properly taxed against them. These items would constitute no lien against the land under the circumstances shown, and appellee is not entitled to repayment of them.
We think the action was properly brought in the present form, *Page 596 
rather than by a motion to retax costs, since the matter complained of was directly adjudicated by the court and did not arise incidentally in the taxation of costs. This being true, appellants have met the rule of equity requiring a showing of merit when they tender into court all the taxes and costs justly chargeable to them in the suit. The judgment having been for a larger amount, they show themselves entitled to relief as to the excess.
The judgment of the District Court is therefore reversed and here rendered for appellants.
Reversed and rendered.